Order filed July 12, 2016




                                        In The

                      Fourteenth Court of Appeals
                                     ____________

                                NO. 14-16-00461-CV
                                     ____________

                    LEE EDWARD SINGLETON, Appellant

                                           V.

                         ADRIAN MCGOWAN, Appellee


                On Appeal from County Civil Court at Law No. 3
                             Harris County, Texas
                       Trial Court Cause No. 1078025

                                     ORDER
      The notice of appeal in this case was filed June 7, 2016. To date, the filing fee
of $205.00 has not been paid. No evidence that appellant is excused by statute or the
Texas Rules of Appellate Procedure from paying costs has been filed. See Tex. R.
App. P. 5. Therefore, the court issues the following order.

      Appellant is ordered to pay the filing fee in the amount of $205.00 to the clerk
of this court on or before July 22, 2016. If appellant fails to timely pay the filing fee
in accordance with this order, the appeal will be dismissed.

                                    PER CURIAM